Citation Nr: 0023576	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  98-04 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of both knees.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  This case was previously before the 
Board in April 1999, at which time it was remanded for 
additional development.  The case is now, once more, before 
the Board for appellate review.

Historically, the veteran filed a claim of entitlement to 
service connection for a bilateral knee disability in January 
1946.  The RO denied this claim in April 1946, and continued 
the denial of service connection for a bilateral knee 
disability in January 1947.  The veteran sought to reopen his 
claim for service connection for bilateral knee arthritis in 
August 1971, and the RO denied the claim the following month.  
The veteran filed a notice of disagreement (NOD) with this 
decision in November 1971.  In October 1972, the RO concluded 
that new and material evidence had not been submitted to 
reopen the claim for service connection for arthritis of both 
knees.  The veteran submitted a substantive appeal (Form 9) 
in February 1973, perfecting his appeal.  The Board confirmed 
the denial of service connection for arthritis of both knees 
in an April 1973 decision. 

The veteran sought to reopen his claim for service connection 
for arthritis of both knees in June 1996.  In February 1997, 
the RO concluded that new and material evidence had not been 
submitted to reopen the claim.  In August 1997 
correspondence, the veteran stated that he wished to 
"reopen" his claim to include entitlement to service 
connection for arthritis of the knees as secondary to his 
service-connected residuals of frozen feet.  An October 1997 
rating decision found that new and material evidence had not 
been submitted to reopen the claim for service connection for 
arthritis of both knees, and denied service connection for 
arthritis of both knees as secondary to the service-connected 
residuals of frozen feet.  The veteran filed a notice of 
disagreement with this decision in December 1997, and 
submitted a substantive appeal in March 1998.

In Ashford v. Brown, 10 Vet. App. 120 (1997), the United 
States Court of Appeals for Veterans Claims (known as the 
United Stated Court of Veterans Appeals prior to March 11, 
1999) (hereinafter, "the Court") held that, 
"[n]otwithstanding the nomenclature and varied etiology 
attributed to his disability, [the veteran's] 'lung 
condition,' by any name, remains the same."  Ashford v. 
Brown, 10 Vet. App. at 123; see also Schroeder v. West, No. 
99-7103 (Fed. Cir. May 18, 2000).  In this case, an April 
1973 Board decision affirmed the RO's October 1971 denial of 
service connection for arthritis of both knees.  Although the 
veteran currently claims service connection for bilateral 
knee arthritis as secondary to his service-connected 
residuals of frozen feet, the claim "remains the same."  
Thus, the Board must first determine if the veteran has 
submitted new and material evidence sufficient to reopen the 
claim.

The Board notes that the RO previously declined to reopen the 
veteran's claim of entitlement to service connection for 
arthritis of knees under an interpretation of the "new and 
material evidence" standard enunciated in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  That standard 
required that the new and material evidence present a 
reasonable possibility of changing the outcome of the 
previous final decision.  In Hodge v. West, 115 F.3d 1356, 
1363 (Fed. Cir. 1998), the Court of Appeals for the Federal 
Circuit invalidated the Colvin standard and required instead 
that new and material evidence need only provide a more 
complete picture of the circumstances surrounding the origin 
of an injury or disability, even where it would not 
eventually convince VA to alter a previous final decision.  

Because the RO failed to adjudicate the veteran's claim under 
the revised standard enunciated in Hodge, the Board might 
have remanded that claim to the RO for such consideration.  
See Winters, No. 99-7108, slip op. at 6; Maggitt v. West, 
202 F.3d 1370 (Fed. Cir. 2000) (the Court was required to 
remand a claim to the Board for reconsideration in light of 
Hodge); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (the 
Board can only address a question not already addressed by 
the RO when the veteran has been provided adequate notice to 
respond, or if it does not result in prejudice to the 
veteran).  However, as the Board has determined that new and 
material evidence has been submitted to reopen the claim for 
service connection for arthritis of both knees, the issue is 
ultimately resolved on the basis of whether a well-grounded 
claim has been submitted.  The RO has advised the veteran of 
the evidence necessary to establish a well-grounded claim, 
and he has not noted the existence or availability of any 
medical evidence that has not already been obtained that 
would well ground his claim.  Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  Consequently, there is no prejudice to the 
veteran in deciding this claim.  Bernard v. Brown, 4 Vet. 
App. 384 (1993); Meyer v. Brown, 9 Vet. App. 425 (1996).


FINDINGS OF FACT

1.  In an April 1973 decision, the Board affirmed the RO's 
October 1971 denial of service connection for arthritis of 
both knees.

2.  Evidence received since the April 1973 Board decision 
includes numerous clinical records not previously considered 
which bear directly and substantially on the specific matter 
under consideration regarding the issue of service connection 
for bilateral knee arthritis and must be considered in order 
to fairly decide the veteran's claim.

3.  Arthritis of both knees was not evident in service or for 
many years thereafter; competent medical evidence does not 
show a link between the veteran's current bilateral knee 
disorder, including his congenital defect, and the veteran's 
active service, or his service-connected residuals of frozen 
feet.



CONCLUSIONS OF LAW

1.  The April 1973 Board decision affirming the denial of 
service connection for arthritis of both knees is final.  
38 U.S.C.A. § 4004(c) (West 1970) (now 38 U.S.C.A. § 7105 
(West 1991 & Supp. 1999)); 38 U.S.C.A. §§ 1110, 1131, 5107, 
5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 19.193 
(1972) (now 38 C.F.R. § 20.1103 (1999).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for bilateral 
knee arthritis.  38 U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156(a) (1999).

3.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for arthritis of both 
knees.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's claim of entitlement to service connection for 
a bilateral knee disorder was initially denied by the RO in 
April 1946.  The RO continued the denial of service 
connection in January 1947.  The veteran sought to reopen his 
claim for service connection for arthritis of the knees in 
August 1971, and the RO denied the claim the following month.  
The veteran filed a notice of disagreement with this decision 
in November 1971, and submitted a substantive appeal in 
February 1973.  In an April 1973 decision, the Board 
confirmed the denial of service connection for arthritis of 
both knees.  

Board decisions are final and not subject to revision on the 
same factual basis, but may be reopened on the submission of 
new and material evidence. 38 U.S.C.A. §§ 5108, 7104; 
38 C.F.R. § 3.156(a); Evans v. Brown, 9 Vet. App. 273 (1996).  
Accordingly, the April 1973 Board decision constitutes the 
most recent final decision with regard to that claim, and it 
must be determined whether new and material evidence has been 
submitted since that decision.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  

Following Hodge, the United States Court of Appeals for 
Veterans Claims, in Elkins v. West, 12 Vet. App. 209 (1999), 
announced a three-step analysis to apply in determining 
whether to reopen previously and finally denied claims.  See 
also Winters v. West, 12 Vet. App. 203 (1999), rev'd on other 
grounds, sub nom. Winters v. Gober, No. 99-7108 (Fed. Cir. 
July 26, 2000); Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (1991).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring the VA's duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and prohibited if such evidence 
is not submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see also 
Winters, 12 Vet. App. at 206.  In addressing whether new and 
material evidence has been submitted, the Board must review 
the evidence before VA at the time of the prior decision, 
identify any additional evidence now before VA, and determine 
whether that additional evidence is both new and material.  
If so, then the claim will be reopened.  If not, that is 
where the analysis must end as the Board lacks jurisdiction 
to further review the claim.  See Barnett, 83 F.3d at 1383-
84.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

With these considerations, the Board must now review all of 
the evidence that has been submitted by the veteran or 
otherwise associated with the claims folder since the April 
1973 Board decision denying the claim of entitlement to 
service connection for bilateral knee arthritis.  

Evidence of record in April 1973 included the veteran's 
service medical records, several VA examinations and private 
medical reports, and lay statements from two service 
comrades.  Service medical records are negative for findings 
of a chronic bilateral knee disability.  An April 1943 
entrance examination revealed no abnormalities of the lower 
extremities.  On separation examination in December 1945, the 
veteran provided a history of painful knees during the winter 
of 1943 at Camp Wheeler.  A physical examination revealed no 
musculoskeletal defects.

A July 1946 VA examination report is negative for findings of 
a bilateral knee disability.

According to a November 1946 private medical report, the 
veteran's general condition was good.  The record notes that 
if the veteran continued to experience "symptoms referable 
to the knees," further investigation might include X-rays of 
the involved joints and a blood sedimentation rate test.

VA examinations in December 1946, and June 1949 were negative 
for findings of a bilateral knee disability.

According to an August 1971 private medical report, the 
veteran had marked internal tibial torsion with a mild degree 
of tibial vara, and carried a great amount of his weight on 
the medial aspect of both tibial plateaus.  The physician 
explained that the veteran had "definite degenerative 
arthropathy of the knees secondary to congenital tibial 
torsion," and was a future candidate for a valgus osteotomy 
of the proximal tibia, or possibly a hemi-replacement 
prosthesis to the medial tibial plateau. 

In correspondence later that month, the veteran reported a 
history of "aches, pains and tired feelings" in his legs 
for many years.  He noted that an "arthritic condition" was 
diagnosed by several VA and private physicians.

A January 1971 statement from O.H., a service comrade, 
indicates that the veteran complained "a number of times of 
his legs hurting during the Battle of the Bulge in 1944 and 
early 1945."  According to an October 1972 statement from 
J.C., another service comrade, the veteran reported that his 
knees hurt "like a toothache" during the Battle of the 
Bulge. 

Evidence submitted subsequent to the April 1973 Board 
decision includes private medical records reflecting 
treatment from December 1984 to January 1997, several 
statements from the veteran, testimony from a March 1998 
personal hearing, a copy of a letter the veteran wrote to his 
brother in February 1944, and a May 1998 VA examination 
report.  

A December 1984 private operative report indicates that the 
veteran underwent arthroscopic surgery of the right knee, 
including a sub total medial meniscectomy, and high tibial 
osteotomy and partial fibulectomy.  The postoperative 
diagnosis was bilateral tibial varus with osteoarthritis, 
right worse than the left, with a degenerative tear of the 
medial meniscus and medial compartment of the right knee.  

A private medical record notes that arthroscopic surgery was 
performed on the left knee in May 1985, including a trimming 
of the lateral meniscus and partial synovectomy plus high 
tibial osteotomy with partial a correction from varus to 
valgus.  The postoperative diagnosis was osteoarthritis of 
the medial compartment of the left knee, degenerative tear of 
the lateral meniscus of the left knee, and status post right 
knee medial osteotomy.  

According to an August 1985 private medical report, there was 
a delayed union proximal to the left knee osteotomy with 
stiffness of the left knee.  The record indicates that there 
were two-step staples in place which were probably 
distracting the left proximal tibial osteotomy.  
Consequently, the staples were removed, and the veteran's 
left knee was manipulated.

An October 1986 private orthopedic consultation report notes 
a history of knee discomfort beginning between 1943 and 1945.  
The veteran explained that he first noticed pain in his legs 
while carrying heavy weapons during service.  He reported 
that his knee pain became increasingly symptomatic in 1974, 
and a private physician recommended a total knee replacement.  
The veteran related that his knee symptoms increased in 
severity during his employment as a warehouse worker in 1982.  
This job required the veteran to perform "arduous work," 
including lifting, bending, stooping and kneeling.  Current 
complaints included pain in the front of both knees, and 
clicking in both knees.  There was no locking or giving way 
of the knees.  Degenerative arthritis of both knees was 
diagnosed.  The physician commented that the veteran's 
bilateral knee disability was "substantially caused by his 
employment [as a warehouse worker]." 

Private hospital reports indicate that the veteran underwent 
a total right knee replacement in January 1997.  The 
postoperative diagnosis was severe osteoarthritis of the 
right knee status post high tibial osteotomy.

During a March 1998 personal hearing, the veteran testified 
that he experienced no knee problems prior to service.  
Transcript (T.) at 8.  He reported that X-rays of his knees 
were negative for arthritis during service, and a physician 
explained that his knee pain was due to bow-leggedness.  T. 
at 9.  In February 1944 correspondence to his brother, the 
veteran reportedly explained that his periodic knee pain must 
have been due to the cold weather.  T. at 9.  He described 
various duties and activities during service that resulted in 
knee pain, including carrying heavy equipment.  T. at 9-11.  
The veteran related that he received treatment for his knees 
in the 1950s and 1960s, but indicated that they first 
"bothered' him during the early 1970s.  T. at 13-14 and 17.  
He reported performing strenuous labor during employment in a 
warehouse in 1985, and explained that he received disability 
compensation from his employer the following year.  T. at 15.  
The veteran denied sustaining any knee injuries following his 
separation from service.  T. at 17.

The veteran's wife testified that her husband underwent knee 
replacement surgeries in approximately December 1984, and 
April 1985.  T. at 19.  She and the veteran opined that his 
current bilateral knee disability was related to poor 
circulation from his service-connected residuals of frozen 
feet.  T. at 20-21.   

During the hearing, the veteran submitted a copy of a letter 
he wrote to his brother in February 1944.  Therein, he 
reported that his knees continued to bother him "once in a 
while, but it must have been due to the weather."  He 
explained that X-rays of his knees were normal, and indicated 
that a physician attributed his knee pain to his bow-
leggedness. 

During a May 1998 VA examination, the veteran provided a 
history of bilateral knee pain during basic training in 1943, 
which subsequently increased in frequency and severity.  He 
reported significant bowing of his legs in the 1970s, and 
indicated that he underwent bilateral valgus osteotomies 
during the mid 1980s.  The record indicates that while the 
veteran experienced a significant decrease in right knee pain 
since undergoing a right knee replacement in January 1997, 
his left knee pain continued to increase in severity.  X-rays 
showed degenerative changes of the left knee, and status post 
right knee replacement.  The final assessment was degenetive 
changes of the knees, status post right knee replacement 
surgery in January 1997.

In an August 1998 statement, the veteran reported that he was 
not "disabled" by tibial torsion prior to service, and 
maintained that his current bilateral knee disability 
resulted from "severe aggravation" of his knees during 
service. 

Analysis

I.  New and Material Evidence

Since the April 1973 Board decision, numerous pieces of 
evidence have been submitted or otherwise associated with the 
claims file.  Much of this evidence is new in that it has not 
been previously considered in connection with this claim.  
The new evidence includes private medical records reflecting 
treatment from December 1984 to January 1997, several 
statements from the veteran, testimony from a March 1998 
personal hearing, a copy of a letter the veteran wrote to his 
brother in February 1944, and a May 1998 VA examination 
report.  To the extent that the February 1944 correspondence 
from the veteran to his brother, and testimony during the 
March 1998 personal hearing indicate that bilateral knee 
arthritis was not present in service, and an October 1986 
private orthopedic consultation report relates the veteran's 
degenerative arthritis of the knees to post-service 
employment, the Board believes that the new evidence is 
sufficient to create "a more complete picture of the 
circumstances" surrounding the origins of the disability for 
which service connection is claimed.  Therefore, this 
evidence must be considered in order to fairly decide the 
merits of the veteran's claim. 

Given the nature of the veteran's claim, the Board will 
proceed initially on the premise that there is new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for arthritis of both 
knees.  In view of the foregoing, the Board will review the 
claim de novo.   Since the Board's determination as to this 
question is favorable, and as the RO reviewed the claim on 
the merits, the veteran is not prejudiced. 

II. Service Connection for Arthritis of Both Knees

The threshold question that must be resolved in any matter 
before the Board is whether the veteran has presented 
evidence that the claim is well grounded.  Under the law, it 
is the obligation of the person applying for benefits to come 
forward with a well-grounded claim.  38 U.S.C.A. § 5107(a); 
Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A well-
grounded claim is "[a] plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  Mere allegations in support of a 
claim that a disorder should be service-connected are not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Anderson, supra; Epps, 126 F.3d at 
1468, and Caluza  v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods is related to service).  
Grottveit, 5 Vet. App. at 92-93; Lathan v. Brown, 7 Vet. App. 
359 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).  A veteran is presumed to be in 
sound condition when examined and accepted into the service 
except for defects or disorders noted when examined and 
accepted for service or where clear and unmistakable evidence 
establishes that the injury or disease existed before 
service.  38 U.S.C.A. § 1111 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.304(b) (1999); Crowe v. Brown, 7 Vet. App. 238 
(1994).

In Crowe, the Court indicated that the presumption of 
soundness attaches only where there has been an induction 
medical examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  The Court noted that the regulation provides 
expressly that the term "noted" denotes only such 
conditions as are recorded in examination reports, and that 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions.  38 C.F.R. § 3.304(b)(1).  Crowe, 7 Vet. 
App. at 245. 38 U.S.C.A. § 1111 says nothing about the kind 
of evidence that can be used to rebut the presumption of 
soundness.  All that the statute requires is that the 
evidence, whatever it may be, must lead, clearly and 
unmistakably, to the conclusion that the injury or disease 
existed before the veteran entered the service.  Harris v. 
West, 203 F.3d 1347 (Fed. Cir. 2000).

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1110, 1153 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.306 (1999).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles, which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Id.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. § 
3.306(b) (1999).

Service connection may also be established on a secondary 
basis for a disability, which is shown to be proximately due 
to, or the result of a service-connected disease or injury.  
38 C.F.R. 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).  To establish a well-grounded claim for service 
connection for a disorder on a secondary basis, the veteran 
must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).

Congenital or developmental defects are not diseases or 
injuries within the meaning of VA disability law.  38 C.F.R. 
§ 3.303(c).  However, service connection may be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin.  In other words, there are diseases, which 
may be congenital or developmental but, nevertheless, may be 
granted service connection.  VA General Counsel has drawn a 
distinction between "congenital or developmental defects" 
as used in 38 C.F.R. § 3.303(c) and "disease" as used in 
that regulation and 38 U.S.C.A. §§ 1110 and 1131.  In 
Precedent Opinions issued in March 1990 and July 1990, which 
re-issued opinions of 1985, the General Counsel of the VA 
stated that a disease, even if considered hereditary in 
origin, which was capable of improvement or deterioration, 
could be service-connected if first manifest in service or, 
if pre-existing service, progresses at an abnormally high 
rate during service.  See   VAOGCPREC 67-90, 82-90 (July 18, 
1990).  Once a claimant's disability increases in severity 
during service there is a presumption of aggravation, unless 
it can be established by clear and unmistakable evidence that 
the increase was due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Townsend v. 
Derwinski, 1 Vet. App. 408, 410 (1991).

For the purposes of section 1110 of this title, and subject 
to the provisions of section 1113 of this title, in the case 
of any veteran who served for ninety days or more during a 
period of war and a chronic disease becomes manifest to a 
degree of ten percent or more within one year from the date 
of separation from such service, such disease shall be 
presumed to have been incurred in or aggravated by such 
service notwithstanding there is no record of evidence of 
such disease during the period of service.  38 U.S.C.A. § 
1110, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. § 3.307, 
3.309 (1999).

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  For the limited purpose of determining whether a 
claim is well grounded, the Board must accept evidentiary 
assertions as true, unless those assertions are inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board notes that the record in this case demonstrates 
that the veteran was awarded the Combat Infantryman Badge.  
In addition, statements from two service comrades indicate 
that he complained of knee pain during their participation in 
the Battle of the Bulge.  The veteran has testified that X-
rays of his knees were normal in service, and that a 
physician explained that his knee pain was related to his 
bow-leggedness.  He submitted a copy of a letter he wrote to 
his brother in February 1944, in support of this testimony.

The veteran's lower extremities were noted to be normal on 
entrance examination in April 1943.  Therefore, the veteran 
is presumed to have been sound at his entry into service.  
See Crowe, 7 Vet. App. at 245; Parker v. Derwinski, 1 Vet. 
App. 522 (1991).  The applicable regulations include a 
provision that the development of symptomatic manifestations 
of a preexisting disease or injury during or proximately 
following action with the enemy or following status as a 
prisoner of war will establish aggravation.  38 C.F.R. 
§ 3.306(b)(2).   While the record reflects that tibial 
torsion may have been present in service, as noted above, a 
congenital defect is not a disease or injury within the 
meaning of the controlling regulations.  38 C.F.R. 
§ 3.303(c).  Therefore, the provisions of 38 C.F.R. 
§ 3.306(b)(2) do not apply in this case.  There is no medical 
evidence of record to show any knee disability apart from the 
congenital defect was present in service.

Based on the entire evidence of record, the Board finds that 
the claim of entitlement to service connection for arthritis 
of both knees is not well grounded.  Bilateral knee arthritis 
was not shown at any time during active service, or for many 
years thereafter.  A chronic knee disability was not 
diagnosed until August 1971, more than 25 years after the 
veteran's separation from service.  The August 1971 private 
medical report does not suggest that the veteran's bilateral 
knee disorder was related to his period of active service, or 
his service-connected residuals of frozen feet, but concludes 
that degenerative arthropathy of the knees was secondary to 
congenital tibial torsion.  Further, an October 1986 private 
orthopedic consultation report indicates that the veteran's 
bilateral knee disability was "substantially caused by 
[post-service] employment."

Although the record reveals a current diagnosis of bilateral 
knee arthritis, the record is devoid of competent medical 
evidence establishing the existence of a nexus between this 
disability and an injury or disease in service, or relating 
it to the veteran's service-connected residuals of frozen 
feet.  As there has been no competent medical evidence 
presented to establish a nexus to service, or to a service-
connected disability, the Board must conclude that the 
veteran's claim of entitlement to service connection for 
arthritis of both knees is not well grounded and must be 
denied.  Caluza, 7 Vet. App. at 506; See Edenfield v. Brown, 
8 Vet. App. 384 (1995).

In this case, the only evidence of record before the Board 
specifically linking the veteran's bilateral knee arthritis 
to service, or to a service-connected disability, consists of 
his own contentions, and testimony offered by his wife.  Such 
evidence is insufficient to well ground the claim because 
these parties are not shown to be competent to offer evidence 
requiring medical experience and specialized medical 
knowledge and skill.  Grottveit, 5 Vet. App. at 93.  Although 
the veteran and his wife are competent to state the nature of 
symptoms which they personally observe, including joint pain 
and swelling, see Cartright, 2 Vet. App. 24, they are not 
competent to provide a medical diagnosis or to relate the 
veteran's current knee disorder to service.  Likewise, the 
Board finds that neither the veteran's lay assertions nor the 
lay evidence of his wife can well ground the claim under 
38 C.F.R. § 3.303.  While they are competent to describe 
manifestations perceptible to a lay party, they are not 
competent to link those manifestations to an underlying 
disability that is not perceptible to a lay party.  In this 
case, the disabilities at issue involve the internal 
structures of the knee which clearly are not perceptible to a 
lay party.   Savage, supra.

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. App. 
14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet. App. at 81-82.

As no competent evidence has been presented to show that the 
veteran's bilateral knee arthritis is related to service on 
any basis, or to a service-connected disability, the claim of 
entitlement to service connection for arthritis of both knees 
is not well grounded, and must be denied.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  The Board has determined, 
therefore, in the absence of a well-grounded claim of 
entitlement to service connection for veteran's bilateral 
knee arthritis, VA has no duty to assist the veteran in 
developing his case.

The Board notes in the alternative that assuming the claim 
was subject to review on the merits, as the veteran was 
accorded by the RO, the result would be the same.  Holbrook 
v. Brown, 8 Vet. App. 91 (1995).  There is no indication that 
there is any existing evidence that would support the claim 
that has not been obtained or requested by VA.  The service 
medical records were obtained when the veteran first filed 
his claim.  Thus, this is not a case where there is any 
concern that the 1973 fire destroyed the veteran's service 
medical records.  Nor is there a claim that any service 
medical records are missing.  All VA records have been 
obtained.  McCormick v. Gober, No. 98-48 (U.S. Vet. App. Aug. 
18, 2000).  The record contains not one but two medical 
opinions as to the cause of the veteran's arthritis of the 
knees.  These opinions attribute the arthritis to a 
congenital defect or activities post service.  Thus, there is 
no basis to remand the claim to provide a VA examination to 
determine the origin of the claimed disability.  


ORDER

New and material evidence having been presented in support of 
the claim of service connection for arthritis of both knees, 
the claim is reopened.

Entitlement to service connection for arthritis of both knees 
is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

